Case 2:17-cv-07639-SJO-KS Document 641 Filed 01/07/20 Page 1 of 2 Page ID #:28734




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)                  January 7, ,2020
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com                                    VPC
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
                           UNITED STATES DISTRICT COURT
   17
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19
      JUNO THERAPEUTICS, INC. AND             Case No. 2:17-cv-07639-SJO-KS
   20 SLOAN KETTERING INSTITUTE               xxxxxxxxxxxx ORDER GRANTING
      FOR CANCER RESEARCH,                    [PROPOSED]
   21                                         DEFENDANT KITE PHARMA,
               Plaintiffs,                    INC.’S APPLICATION FOR
   22                                         LEAVE TO FILE UNDER SEAL
           vs.                                EXHIBIT 6 IN SUPPORT OF ITS
   23                                         RULE 50(A) MOTION
      KITE PHARMA, INC.,
   24
               Defendant.
   25
   26 AND RELATED COUNTERCLAIMS
   27
   28
Case 2:17-cv-07639-SJO-KS Document 641 Filed 01/07/20 Page 2 of 2 Page ID #:28735




    1        The Court, having considered Defendant Kite Pharma, Inc.’s Application for
    2 Leave to File Under Seal Exhibit 6 in Support of Its Rule 50(a) Motion, finds that
    3 good cause exists to maintain under seal the portion of line 1090:17 after the words
    4 “ranging from” in Exhibit 6. The Clerk is instructed to lock Dkt. 551-7 and make it
    5 inaccessible to the public.
    6
    7        IT IS SO ORDERED.
    8
    9
   10            01/07/2020
        Dated:___________________
   11                                           Hon. S. James Otero
                                                UNITED STATES DISTRICT JUDGE
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -1-
